OPINION — AG — ** FORECLOSURE — CONTRACT — RECORD — COUNTY CLERK ** SEE CASE: 'STATE LIFE INSURANCE COMPANY V. STATE EX REL. KEHN' WHEREIN THE SUPREME COURT PASSED UPON WHAT MAY ESSENTIALLY THE SAME SITUATION, SINCE THE COURT DID NOT MENTION WHATEVER OR NOT CONTRACT IN QUESTION THERE WAS EVER FILED FOR RECORD AND DID NOT SEEM TO CONSIDER THAT IT WOULD MAKE ANY DIFFERENCE, BUT HELD, IN THE SYLLABUS IN THE CASE, " THE CONVEYANCE BY A CORPORATION OF THE EQUITABLE TITLE, OR BENEFICIAL INTEREST, IN ITS REAL ESTATE CONSTITUTES A SALE AND DISPOSAL THEREOF WITHIN THE MEANING OF 18 Ohio St. 860 [18-860], 18 Ohio St. 861 [18-861], REQUIRING CORPORATE OWNERS OF REAL ESTATE TO SELL AND DISPOSE OF THE SAME OR SUFFER FINANCIAL PENALTY FOR OVERHOLDING TITLE. ". (COUNTY CLERK, PROPERTY, LAND, RECORD, CLAIMS) CITE: 18 Ohio St. 1.20 [18-1.20], 18 Ohio St. 1.23 [18-1.23], 18 Ohio St. 1.24 [18-1.24] (JAMES C. HARKIN)